Citation Nr: 0428909	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-02 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include lumbosacral strain, degenerative arthritis of the 
lumbar spine, and low back pain, claimed as secondary to 
service-connected left leg disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1943 to July 
1945.    

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2001 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

In May 2003, the veteran withdrew his request for a hearing 
before a Veterans Law Judge of the Board, sitting at the RO.

On October 14, 2004, the Board granted the veteran's motion 
to advance his appeal on the Board's docket.


FINDING OF FACT

The claimed low back disorder, to include degenerative 
arthritis of the lumbar spine, chronic low back pain, and 
lumbosacral strain, is not etiologically related to the 
service-connected left leg disability (combat-related gunshot 
wound residuals).


CONCLUSION OF LAW

The veteran's low back disorder, to include degenerative 
arthritis of the lumbar spine, chronic low back pain, and 
lumbosacral strain, is not proximately due to, or is a 
consequence of, service-connected left leg disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as is the case here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) of record and not of record necessary to 
substantiate the claim; (3) that VA will seek to provide; and 
(4) that the claimant is expected to provide.  See id.; see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
also requires that such notice be provided before the 
issuance of the initial unfavorable rating decision issued by 
the agency of original jurisdiction (AOJ) that is the subject 
of appeal.  See decision of the U.S. Court of Appeals for 
Veterans Claims (Court), in Pelegrini v. Sec'y of Veterans 
Affairs, No. 01-944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In May 2001, the RO 
sent the veteran a letter discussing VA's VCAA duties, the 
veteran's and VA's respective responsibilities in claim 
development, and what the evidence must show to establish 
entitlement to benefits based on a service-connected 
disorder.  As a substantial evidentiary development already 
had taken place, the letter specified what additional 
evidence and information is needed.  There is no evidence of 
communication from the veteran in response to this letter, 
and a Statement of the Case (SOC) was issued in January 2003.  
The SOC specifically set forth 38 C.F.R. § 3.159, which 
includes a provision that the veteran is to be asked whether 
he has any evidence in his possession pertinent to the claim, 
and provided the veteran notice of what evidence was received 
and considered in evaluating the claim and what evidence is 
required for a favorable determination on service connection.  
There is no evidence of communication from the veteran in 
response to the SOC, other than the February 2003 filing of a 
VA Form 9 to perfect an appeal to the Board.  

In May 2003, the RO sent the veteran a final letter providing 
him the status of the claim.  This letter specified what 
evidence has been received, what VA's duties are with respect 
to claim development assistance, and what additional evidence 
is needed.  No response was received from the veteran.  
Thereafter, the RO apparently obtained and associated with 
the claims folder additional, more recent VA medical 
evidence.  Thereafter, a Supplemental SOC (SSOC) was issued 
in July 2003.  The veteran subsequently submitted additional 
medical evidence, but they either are relevant but 
duplicative of evidence in the file before the SSOC was 
issued, or concern medical problems apparently unrelated to 
the issue on appeal (heart problems).              

The Board acknowledges that VCAA notification apparently was 
accomplished with more than one letter and that no VCAA 
notice was sent before April 2001, the date of the 
unfavorable AOJ decision giving rise to this appeal.  At 
most, these are technical defects that posed no prejudice to 
the veteran, as he had ample opportunity during the appeal 
period to provide relevant evidence or ask VA for assistance 
in obtaining relevant evidence.  He also had an opportunity 
to provide testimonial evidence at a Board hearing, but chose 
not to exercise this right.  Neither veteran nor his 
representative argued at any time during the appeal period 
that there exists some other pertinent evidence not in the 
record due to some VCAA notice defect.          

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision, "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a valid VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case, but that a case-by-case 
evaluation may be necessary.  As discussed above, the Board 
has conducted such an evaluation and has determined that 
adequate notice was provided here.  

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include service medical records, VA 
medical records, and veteran's and his representative's 
written statements, and associated them with the claims 
folder.  The veteran was given an opportunity to personally 
testify in connection with this appeal, but declined to 
exercise this right.  He also was provided an appropriate VA 
compensation and pension (C&P) medical examination.  Nothing 
in the record indicates that the veteran identified any 
relevant records for which he wanted VA's assistance in 
obtaining for which the RO failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Governing Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred therein.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when the 
disability in question is manifested to a compensable degree 
(ten percent) within a year after separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2004).  

Further, service connection is permissible under 38 C.F.R. 
§ 3.310(a) (2004), where evidence shows that a disability is 
proximately due to, or the result of, service-connected 
disability (secondary service connection).  Secondary service 
connection essentially means that a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of, a service-connected condition, the 
veteran is to be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

III.  Evidence and Analysis

The record indicates that the veteran entered active service 
in September 1943 with normal clinical findings with respect 
to the musculoskeletal system.  See September 1943 induction 
medical examination report.  He had honorable active service 
through mid-July 1945, a portion of which consisted of combat 
service.  His left leg was wounded in action, in July 1944, 
in Italy.  He is a recipient of the Purple Heart.  See 
service personnel record and service medical records. 

More specifically, the veteran's combat injury was a 
laceration wound by enemy shell fragments to the left knee 
and thigh, as well as a fracture of the left patella, and 
partial, moderate ankylosis of the left knee.  See service 
medical records.  Service connection is effect for the left 
thigh gunshot wound residuals, which includes muscle loss and 
atrophy of Muscle Group XIV (40 percent disabling since July 
1947) and traumatic arthritis of the left knee associated 
with patella fracture residuals (30 percent disabling since 
October 1978).  Service connection also was established more 
recently for left knee instability, secondary to left knee 
arthritis, with a 20 percent evaluation therefor since June 
1999.  

Essentially, the veteran maintains that service connection is 
also warranted for lumbar spine arthritis, as it is due to 
ambulation with disproportionate weight-bearing on the 
stronger right leg due to the service-connected left leg 
disability.  Accordingly, service connection could be 
warranted for the lumbar spine disorder where the evidence 
demonstrates that it was caused by the service-connected left 
leg injury residuals (secondary service connection).  Service 
connection also may be warranted based upon evidence of 
direct causation or upon a presumptive basis if the evidence 
so warrants.      

A review of the service medical records shows no report of an 
injury to the back or a complaint of back pain or other 
arthritic symptoms in the back.  Nor does the record include 
any medical evidence dated within one year after conclusion 
of active service documenting arthritis in the spine.  In 
fact, it is noted that the earliest evidence of record 
concerning low back pain and diagnosis of arthritis in the 
spine is dated some 35 years after discharge from active 
duty.  See 1980 VA medical records.  Nor does the veteran 
specifically allege here that service connection is warranted 
for lumbar spine arthritis based upon evidence of a direct 
relationship between active service and the arthritis, or 
under a presumptive service connection theory.  Accordingly, 
the Board inquires as to whether service connection warranted 
on showing of a secondary causal relationship between the 
claimed low back disorder and service-connected left leg 
injury residuals.  

As noted above, it is acknowledged that some two and one-half 
decades ago, the veteran began to complain of low back pain 
and hip pain, purportedly due to service-connected left knee 
arthritis.  Following a VA C&P examination, which included 
radiology studies, a VA physician determined that the veteran 
has mild scoliosis and osteoarthritis in the lumbosacral 
spine and opined that there is no secondary causal 
relationship between the left hip/back problems and left knee 
disability.  See February 1981 examination report.  
Apparently based upon these findings, in an April 1981 rating 
decision, the VA denied service connection for degenerative 
arthritis of the left hip and lumbosacral spine.



Pertinent evidence of record after 1981 includes a February 
1999 VA C&P examination report concerning the extent of the 
left leg disability, in which the examining physician noted 
that the veteran has a normal gait and that he ambulates 
without a cane.  VA medical records dated in mid-1999 
document continued complaints of low back pain, an assessment 
of lumbosacral back pain, and degenerative changes in the 
lumbar spine, including dextroscoliosis at L-3 and diffuse 
degenerative spondylosis.  Mid-2000 VA medical records 
document an assessment of lumbosacral strain and advanced 
degenerative joint disease of the lumbosacral spine and 
chronic back pain.  From 1999 to 2000, the veteran apparently 
underwent physical therapy treatments at a VA facility to 
relieve back pain, in addition to the use of pain medication.  
VA medical records dated in late 2000 also document physical 
therapists' suggestion that the veteran be assigned a "shoe 
lift" and a TENS unit.  A VA physical therapist noted in 
June 2000 that the veteran has chronic back pain due to 
advanced degenerative joint disease in the lumbosacral spine.  
Most recent VA medical records dated from mid-2002 to early 
2003 continue to document low back pain.  

The Board takes particular note of a June 2000 VA medical 
record in which a physician (Dr. J. D., M.D.) stated that, 
with respect to the advanced degenerative changes in the 
lumbosacral spine: "I am sure ambulating with [the] weaker 
leg took its toll on his back."  This physician also noted 
that the veteran has a "poor gait pattern related to old war 
injuty [sic]."  The veteran and his representative urge the 
Board to grant service connection based primarily upon this 
evidence.

The Board, however, also must take into account medical 
evidence that apparently contradicts that cited by the 
veteran and his representative.  More specifically, it is 
noted that, a December 2000 C&P examination report documents 
a physician's diagnosis of scoliosis and degenerative changes 
in the lumbosacral spine, as confirmed by December 2000 X-ray 
studies.  The examining physician conceded that "there may 
be a slight argument that the initial [in-service] injury . . 
. may have an effect [more than] 50 years later."  However, 
he concluded that the low back pain is likely to be secondary 
to a natural progression of the degenerative process shown in 
June 1999 X-rays.  The physician also opined that there is an 
"unfounded basis" for the use of a one-inch shoe lift.  The 
physician reported that he had access to the veteran's 
medical history, as documented in the claims folder.     

In weighing the evidence for, and against, service connection 
of the lumbosacral strain, the Board notes, in particular, 
that the veteran sought service connection for what 
essentially was the same medical problem more than two 
decades ago.  At that time, the rating decision denying the 
claim characterized the problem as degenerative arthritis of 
the lumbosacral spine and left hip and noted that then-
current medical evidence did not support a finding of 
secondary causal relationship between the hip and back 
problems and service-connected left leg disability.  See 
April 1981 rating decision and February 1981 C&P examination 
report, including then-current X-ray report.  

The November 2000 claim from which this appeal arises appears 
to concern essentially the same medical problem as that 
addressed two decades ago, as the veteran said in his 
application that the leg disability is exacerbating his "low 
back problems," without specifically characterizing the 
claim as one for arthritis or for back pain/strain.  See 
November 2000 informal claim/veteran's statement.  While it 
is true that various diagnoses have been rendered since 1981 
with respect to the low back problems (to include scoliosis, 
advanced degenerative joint disease, chronic low back pain, 
lumbosacral strain), the medical evidence consistently 
documents apparently progressive arthritic changes in the 
lumbar spine over time.  It also indicates that the low back 
problems about which the veteran continues to complain - 
whether characterized as lumbosacral strain or low back pain 
- ultimately stems from degenerative arthritis in the spine.  
The record contains two medical opinions (dated in 1981 and 
2000) that there likely is no secondary causal relationship 
between the back problems and service-connected left leg 
disability.  These opinions were given after full examination 
of the veteran.

In this connection, the Board acknowledges the argument that 
"treating physicians' opinion should hold more weight than 
[that of] another physician who examined [the veteran] just 
once, claims file review or not" (the former apparently is a 
reference to Dr. J.D.; latter, to the C&P examiner).  See 
September 2003 statement of the veteran's representative.  
The Board is not predisposed to favor the opinion of a C&P 
examiner over that of a treating physician solely because an 
opinion was rendered in connection with a C&P examination or 
because the C&P examiner had access to, or had reviewed, the 
claims file.  The key factors here against service connection 
are that Dr. J.D. also apparently saw the veteran once, in 
June 2000 (no other VA medical record bears this doctor's 
name) and apparently did not conduct a full examination 
before she stated her "opinion."  Further, it is 
questionable whether her statement "I am sure ambulating 
with [the] weaker leg took its toll on [the veteran's] back" 
is in fact a definite opinion on causal connection, as there 
is no explanation for the specific bases therefor, supported 
by contemporaneous examination findings or references to 
prior medical findings.  Further, an observation of another 
VA physician after June 2000 that the veteran has a normal, 
albeit "somewhat slow," gait (see July 2000 record of Dr. 
J. L. H.) lessens the persuasive value of Dr. J.D.'s June 
2000 statement that the "poor gait pattern" may be related 
to the leg injury.  Moreover, there is no medical opinion in 
the claims folder - whether issued by a treating physician or 
C&P examiner - tending to support secondary service 
connection other than that of Dr. J.D.  

Finally, the Board notes that the veteran's representative 
takes issue with the VA examiner's December 2000 suggestion 
that the shoe insert could have played some role in back pain 
and maintains that the insert, used by the veteran for less 
than one year, was used as a "crutch" to deny the claim.  
He also notes that the veteran has no history of a back 
injury.  See representative's September 2003 statement.  The 
Board acknowledges that the record contains no evidence of a 
history of a back injury.  However, the lack of a history of 
traumatic back injury is not dispositive in this case where 
medical evidence - in the form of two doctor's opinions, in 
1981 and in 2000, rendered after full examinations - that 
there is likely is no causal relationship between the 
service-connected leg disability and complaints of back pain 
due to degenerative arthritis.  Moreover, as amply discussed 
above, the Board's decision herein turns on all relevant 
evidence, and not on one VA doctor's suggestion that the use 
of the shoe insert may have played some role in contributing 
to the back problems.  Indeed, as the Board has acknowledged 
above, the evidence amply documents the veteran's complaints 
of low back pain well before he was assigned the shoe insert 
in or around late 2000.    

In consideration of all of the foregoing, the Board must 
conclude that the preponderance of the evidence is against a 
favorable determination on service connection.  Accordingly, 
the benefit-of-reasonable doubt rule is not applicable.


ORDER

Service connection for a low back disorder, to include 
lumbosacral strain, degenerative arthritis of the lumbar 
spine, and low back pain, is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



